Case 5:15-cr-20338-JEL-MKM ECF No. 258, PageID.3690 Filed 06/23/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 15-20338

 v.                                     Judith E. Levy
                                        United States District Judge
 Anthony Ray Gandy,
                                        Mag. Judge Mona K. Majzoub
                         Defendant.

 ________________________________/

      ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
         MOTION FOR COMPASSIONATE RELEASE [253]

       This case is before the Court on Defendant’s May 8, 2020 motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No.

253.) On June 23, 2020, the Court heard oral argument on this motion

through video/teleconference technology. For the reasons set forth on the

record, Defendant’s motion is DENIED WITHOUT PREJUDICE.

       Defendant may renew his motion should his medical conditions

change or should he present evidence demonstrating that his existing

conditions significantly increase his likelihood of a dire outcome from

COVID-19 while confined.
Case 5:15-cr-20338-JEL-MKM ECF No. 258, PageID.3691 Filed 06/23/20 Page 2 of 2




      IT IS SO ORDERED.

Dated: June 23, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 23, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
